Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 18, 2017

                                           No. 04-17-00315-CV

                                        IN RE John J. ROCKEY

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Marialyn Barnard, Justice

       On May 15, 2017, Relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than August 2, 2017. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on July 18, 2017.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2016-CI-19967, styled John J. Rockey v. Mubeena Rockey, pending in the
37th Judicial District Court, Bexar County, Texas, the Honorable Martha B. Tanner presiding.